Citation Nr: 0303005	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  96-50 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from September 1995 and January 
1996 rating decisions that denied the veteran's claim for 
service connection for PTSD.  The veteran appealed the denial 
to the Board.

In June 2000, the veteran offered testimony at a 
videoconference hearing held before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.  

In July 2000, the Board issued a decision that denied the 
veteran's claim for service connection for PTSD.  The 
veteran, in turn, appealed the denial of service connection 
to the United States Court of Appeals for Veterans Claims 
(Court).  

Following the filing of an unopposed Motion for Remand and to 
Stay Further Proceedings by counsel for the Secretary, on 
April 18, 2001, the Court issued an order that vacated the 
Board's July 2000 decision and remanded the matter to the 
Board for further proceedings consistent with the joint 
motion.

In December 2001, the Board issued a decision that once again 
denied the veteran's claim for service connection for PTSD.  
The veteran appealed this decision to the Court.  

In August 2002, the parties filed a Joint Motion for Remand 
and to Stay Further Proceedings (joint motion), requesting 
that the Board provide further reasons and bases for its 
determinations, and for additional development, if a decision 
could not be made on the current record.  In September 2002, 
the Court issued an order that vacated the Board's December 
2001 decision and remanded the matter to the Board for 
further proceedings consistent with the joint motion.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While there is no indication that the veteran engaged in 
combat during service, he was assigned to the 12th Radar Bomb 
Scoring Squadron, Turner Air Force Base, Georgia, and served 
as a Radar Bomb Scoring replotter; he has asserted that his 
job duties involved training bomber pilots for missions in 
Vietnam.  

3.  The record contains medical evidence indicating that the 
veteran currently has PTSD, at least in part, as a result of 
his experiences associated with bomber training duties in 
Vietnam, and that his current symptoms are related to such 
experience.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for establishing service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the appeal, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.

II.  Factual Background

The veteran's service personnel records show that he was 
assigned to the 12th Radar Bomb Scoring Squadron and served 
as a Radar Bomb Scoring replotter.  They do not show that he 
was awarded any decorations evincing combat.

The veteran's service medical records show that he complained 
of nervousness in June 1964; the impression was emotional 
instability reaction.  A July 1964 clinical record notes an 
impression of a character disorder.  An August 1964 service 
medical record notes that, from the veteran's reported family 
history, it sounded like there was a long family history of 
psychopathology including in the veteran's father.  The 
veteran underwent a psychiatric evaluation in August 1964; 
diagnosis was a character and behavior disorder of the 
emotional instability type.  It was opined that the veteran 
would eventually require medical care, disciplinary action, 
or both, if he remained in service, and therefore, separation 
was recommended.  An attached consultation sheet notes 
symptoms of mild depression and anxiety and a history of 
emotionally instability reaction in the past.  The 
consultation sheet also notes that that there was no evidence 
of mental illness.  The veteran was psychiatrically cleared 
for administrative action.  

A September 1964 report notes that the veteran was being 
recommended for discharge as a result of character and 
behavior disorders.  Multiple notations also indicate that 
the veteran had displayed a negative, and at times, 
belligerent attitude toward the military, his superior 
officers, and his co-workers.  An attached statement from the 
unit Assistant Operations Officer notes that the veteran had 
been counseled on numerous occasions for unsatisfactory 
performance and the veteran had expressed a desire to depart 
the military any way possible, whether honorable or not.  
Other attached statements indicate that there were several 
incidents in which the veteran had displayed a disrespectful 
and uncooperative attitude with others in the unit.  As a 
result, the veteran was approved for an early separation from 
service with an honorable discharge.  

VA outpatient treatment records spanning from February 1994 
to September 1994, are on file and indicate multiple 
appointments with the Mental Health Clinic.  Multiple records 
note a history of alcohol dependence, the veteran's 
participation in the substance abuse clinic and an assessment 
of major depression.  The treatment records note the 
veteran's frustration regarding pending disability claims 
with the Social Security Administration and with Workmen's 
Compensation due to an industrial back injury, which 
reportedly occurred in 1992.  The records contain numerous 
references to the veteran's anger and frustration over the 
progression of his Worker's Compensation claim.  A VA 
hospitalization report, dated from February to March 1994, 
reflects that the veteran was hospitalized for substance 
abuse, alcohol, and was diagnosed with an adjustment disorder 
and depressed mood.  A July 1994 record also notes the 
veteran's anger and agitation over a biological daughter 
given up for adoption by her mother without his consent.  An 
August 1994 record notes that the veteran's depressive 
symptoms and anger were generally well controlled with 
sertraline and thioridazine; diagnoses included alcohol 
dependence and mixed personality disorder with narcissistic, 
borderline, and paranoid features. 

A September 1994 decision from the Social Security 
Administration Office of Hearings and Appeals indicates that 
the veteran was found to be disabled since January 1993 as a 
result of chronic back pain, degenerative disc disease, a 
personality disorder, depression, and alcohol dependence.

The veteran underwent a VA psychiatric examination in January 
1995.  At that time, he gave a history of beginning to drink 
while in service and continuing to drink after that time.  
The veteran was referred for psychological evaluation and 
gave a history of going on sick call several times in service 
with panic-like symptoms and also of beginning to drink in 
service.  He described various conflicts with his commanders 
and co-workers.  He indicated he had trouble getting along 
with others and was eventually referred for a mental 
evaluation prior to his discharge.  The examiner opined that 
the veteran's current depressive disturbance most likely 
began shortly after his work related back injury in 1992, and 
situational stressors were his deteriorating health and 
inability to support himself.  The final assessment was 
depressive disorder, not otherwise specified; alcohol abuse, 
currently in remission; and mixed personality traits.

In May 1995, the veteran filed an initial claim for service 
connection for PTSD.

In a July 1995 letter, the RO advised the veteran of the type 
of evidence needed to complete his claim for service 
connection for PTSD.  This evidence included: the names and 
unit assignments of any friends or comrades who were killed 
or wounded in combat; and statements from other persons who 
knew of the veteran's psychiatric condition which he felt 
resulted from a life threatening episode during military 
service.

In an October 1995 statement, the veteran indicated that he 
was "diagnosed" as claustrophobic during basic training, and 
became concerned when he was awakened from his sleep when a 
bomber flew over his barracks and he thought they were going 
to be bombed.  He reported having dreams since being awakened 
that night.  The veteran also reported having two friends 
killed in action by landmines; he did not provide the names 
of these friends.  In addition, the veteran reported almost 
being in a crash while on a flight to a training site.  He 
stated he started drinking in service, stopped for a while 
after service and then resumed drinking after a friend came 
home in a casket from Vietnam.

The veteran underwent a psychological evaluation by the VA 
PTSD program in June 1996.  The veteran gave a history of 
several events that distressed him, including a near-miss 
plane crash and training pilots for bomb runs.  He reported 
intrusive memories of the consequences of his participation 
in bombing missions.  The clinician reported that such events 
could be considered extreme traumatic stressors, in as much 
as the veteran considered these events as threats to the 
physical integrity of other persons (Vietnamese and U.S. 
troops).  The veteran reported avoiding everything related to 
his military experiences, including other veterans, military 
memories, and all discussions, movies, etc., dealing with 
Vietnam.  He reported symptoms of daily irritability and 
excessive hyper-vigilance and it was stated that symptoms 
were clinically consistent with a diagnosis of combat-related 
PTSD.

In August 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he believed his PTSD was caused by a near plane crash.  
He stated he was on a training flight on a C-147 and that the 
parachutes on the plane did not work.  He also stated they 
hit turbulence and he felt that the plane was going to fall 
apart and they were told to put on their seat belts.  The 
veteran reported they were in turbulence from 30 to 45 
minutes.  He said he was not aware of any investigation 
regarding the flight, and other than his flight to basic 
training, that was his only flight in service.  A complete 
transcript of the testimony is of record.

The veteran underwent another VA examination for PTSD in 
March 1998.  The veteran reported experiencing increasing 
symptoms of depression, anxiety, and difficulty with 
concentration and in dealing with others.  He also reported 
intrusive thoughts of in-service experiences, similar to 
those described during the June 1996 examination that 
culminated in a diagnosis of PTSD.  The veteran was referred 
for psychological evaluation to reconcile the prior different 
diagnoses.  It was stated that this evaluation was based 
exclusively on the veteran's self-reported history, DD Form 
214 and psychological testing results.  The veteran described 
his traumatic experiences as: first, involving an episode of 
severe turbulence on a flight; second, anger he felt towards 
his military supervisors for allegedly mistreating him; 
third, feeling personally responsible for deaths of 
Vietnamese and Americans as a result of participating in the 
training of bomber pilots; fourth, the memory of the death of 
President Kennedy occurring during the veteran's service; and 
finally, fifth, drinking alcohol to excess for the first time 
during service.  The examiner noted that the veteran 
described a dream in which he kills two people but is unable 
to dispose of their bodies and he related this to a sense of 
personal responsibility for having assisted indirectly in the 
training of bomber pilots for Vietnam.  He also strongly 
believed that his alcoholism developed as a result of stress 
of his military duties and the frightening experience he had 
during a flight.  

The examiner observed that the veteran did not display 
agitation or arousal during his evaluation and exhibited no 
change in demeanor or hyper-arousal when questioned about 
traumatic experiences.  It was stated that results of the 
veteran's testing were consistent with a quite circumscribed 
PTSD resulting from a fear of death in the airplane incident.  
However, the examiner opined that the vast majority of the 
veteran's psychosocial maladjustment occupationally and 
interpersonally was attributed to the Axis II character 
disturbance.  Test criteria which did not meet the criterion 
needed for PTSD were described in detail and it was noted 
that most of the veteran's symptoms were unrelated to PTSD 
and these findings were in contrast to the June 1996 findings 
which had described the veteran as totally incapacitated due 
to PTSD.  The examiner indicated that he found significant 
evidence of a personality disorder, not otherwise specified, 
with paranoid, schizoid, and antisocial features.  The 
examiner opined that this personality disorder had probably 
been present since an early age and was noted at the time of 
discharge from service.  Based on the evaluation, the final 
diagnoses were PTSD and personality disorder, not otherwise 
specified.

VA outpatient treatment records dated from 1997 through 1999 
were received in June 1999.  These records note that the 
veteran continued to be treated in the Mental Health Clinic, 
continued to receive medication and continued to report 
experiencing a near crash during a flight in service and 
feelings of guilt over teaching people to kill other people 
while serving in the Radar Bomb Squadron.  The ongoing 
assessment indicated PTSD, a dysthymic disorder, alcohol 
dependence in remission, and a personality disorder, not 
otherwise specified.

In June 2000, the veteran, accompanied by his representative, 
appeared and presented testimony at a videoconference hearing 
before the undersigned Member of the Board.  The veteran 
testified that his job in service was to train bomber pilots 
for missions in Vietnam.  He indicated this training 
consisted of reviewing bomb runs on graph paper, and plotting 
where the bombs were released and where they landed to make 
sure that they hit the targets.  The veteran indicated he was 
an administrative clerk and was stationed at Turner Air Force 
Base in Georgia.  He stated that towards the end of his 
service he was on a plane, the plane hit turbulence and he 
thought it was going to crash.  After that flight, he became 
very agitated.  The veteran stated he has dreams of plane 
crashes and avoids all planes now.  When questioned about the 
flight, the veteran described that there was no emergency 
landing, no other record of the flight and he did not 
remember the names of any other crewmembers.  In addition, 
the veteran reported that he was sent to a psychiatrist while 
he was still in service, but he could not remember what they 
had talked about and whether they talked about the flight in 
question.  A complete transcript of the testimony is of 
record.

III. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by a veteran's 
active service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f). [Parenthetically, the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as, in this regard, the current 
version of 3.304(f) as regards the three regulatory criteria-
requiring only a diagnosis rendered in accordance with 38 
C.F.R. § 4.125(a), which incorporates the provisions of the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV)-is more favorable to the veteran, 
it must be considered in the adjudication of his claim.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  A more recent 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above, and is inapplicable to the claim on appeal.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The United States 
Court of Appeals for Veteran's Claims (Court) has held that 
the VA must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki,    6 Vet. App. at 98.  
If, however, the VA determines either that a veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the veteran has not alleged, and the record 
does not indicate, that he engaged in combat with the enemy.  
The veteran's DD Form 214 and service personnel records 
reflect that while his service coincided with the Vietnam 
war, he remained within the Continental United States for the 
entire period of service which is where the alleged stressors 
took place.  Hence, under the governing legal authority noted 
above, the occurrence of the claimed in-service stressor(s) 
must be corroborated by credible evidence.

As indicated above, the veteran's claimed in-service 
stressful experiences include his participation in training 
bomber pilots for missions in Vietnam, as well as a near 
plane crash towards the end of his tour of duty.  The Board 
finds that, with resolution of all reasonable doubt in the 
veteran's favor (see 38 C.F.R. § 3.102), the occurrence of at 
least one of his claimed in-service stressful experiences has 
been independently corroborated.  In this regard, the veteran 
has asserted that he feels personally responsible for the 
death of Vietnamese and Americans as a result of his 
participation in training bomber pilots for missions in 
Vietnam.  He said that he was required to review bomb runs on 
graph paper, and plot where they were to be released and land 
to make sure they hit their targets.  Corroborating evidence 
includes the veteran's service personnel records showing that 
he was assigned to the 12th Radar Bomb Scoring Squadron at 
Turner Air Force Base in Georgia, and served as a Radar Bomb 
Scoring replotter.  While the record does not specifically 
delineate the veteran's duties during such assignment, the 
Board finds that the veteran's plausible assertions, and what 
the personnel records do show, is sufficient to corroborate 
the occurrence of the stressor involving the of training 
bomber pilots.  See Pentacost v. Principi, 16 Vet. App. 124 
(2002).  

Furthermore, the record includes medical evidence that 
appears to link, at least in part, a current diagnosis of 
PTSD with the veteran's corroborated stressor.  The record 
contains several documents reflecting a diagnosis of PTSD, to 
include a June 1996 psychological evaluation report conducted 
in conjunction with a VA PTSD program, and a more recent 
psychological evaluation report in April 1998.  Not only does 
the June 1996 report establish a diagnosis of PTSD, but it 
also relates this disability to the veteran's in-service 
bomber training activities.  While the examiner noted in his 
report both the veteran's near-miss plane crash (which has 
not been verified), and the experience of training pilots to 
carry out bomb runs (which has been verified), regarding the 
latter stressor, the examiner stated the following:

Such an experience can be considered an 
extreme traumatic stressor (criterion A 
for Posttraumatic Stress Disorder) 
insofar as [the veteran] experienced the 
training of pilots for bombing missions 
as witnessing events that involved death, 
injury or a threat to the physical 
integrity of another person (e.g. the 
Vietnamese and the U.S. troops).  He 
reported intrusive memories of the 
consequences of his participation in 
bombing missions.

The examiner also suggests a relationship between the above-
referenced stressor and the veteran's symptoms (e.g., 
feelings of guilt).  Thus, the report, on the whole, would 
appear to suggest that the veteran's bomber training 
experiences may be sufficient, in and of itself, to result in 
PTSD.  The 

Under the circumstances of this case, and affording the 
veteran the benefit-of-the-doubt, the Board finds that the 
three elements for establishing service connection for PTSD 
have been satisfied, i.e. a clear current diagnosis of the 
disorder, credible supporting evidence that an in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
in-service stressor.  See 38 C.F.R. §§ 3.340(f), 3.102.  
Accordingly, service connection for PTSD is warranted. 

ORDER

Service connection for PTSD is granted.



		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

